         Case 1:16-cr-00826-PAE Document 554 Filed 04/27/21 Page 1 of 1




April 26, 2021



Hon. Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

Re:    United States v. Jason Polanco, 16-Cr-826 (PAE)

Dear Judge Engelmayer:

With the Government’s consent, the Defense respectfully moves the Court for leave to file the
Defense’s sentencing submission on behalf of Mr. Polanco on Wednesday, April 28, 2021,
instead of the current due date of April 26, 2021. We make this request because we need to
review the final documents to be filed with Mr. Polanco and the earliest available date for a
conference that could be arranged was Wednesday, April 28, at 6:00 pm.

As per the Court’s Order dated April 26, 2021 (Dkt. #552), the Defense will also confer with Mr.
Polanco at the scheduled April 28 client meeting about a potential further adjournment of the
currently scheduled May 10, 2021, sentencing date and the remote and in person sentencing
alternatives. Accordingly, we ask the Court’s permission to file the joint letter responding to the
Court’s Order in the evening of April 28, 2021.

I thank the Court in advance for its consideration.

Respectfully submitted,
     /s/                                              The Court GRANTS both requests in this letter.
Donna R. Newman
                                                      The Clerk of Court is requested to terminate the
Cc:    All parties (by ECF)
                                                      motion at Dkt. No. 553.       4/27/2021
                                                       SO ORDERED.

                                                                          
                                                                   __________________________________
                                                                         PAUL A. ENGELMAYER
                                                                         United States District Judge
